Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 1 of 10 PageID# 417




                      UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

 AIDA ELZAGALLY, as the wife            )
 of MSADDEK TUNALLI, deceased           )
                                        )
 AYAH TUNALLI, as the daughter          )
 of MSADDEK TUNALLI, deceased           )
                                        )
 ALAA TUNALLI, as the daughter          )
 of MSADDEK TUNALLI, deceased           )
                                        )
 ABDULHAMEED TUNALLI, as the son )
 of MSADDEK TUNALLI, deceased           )
                                        )
 ABDULRRAUF TUNALLI, as the son         )
 of MSADDEK TUNALLI, deceased           )
                                        )
 MUHAMMAD TUNALLI, as the son           )
 of MSADDEK TUNALLI, deceased           )
                                        )
 ABDULADEEM TUNALI, as the son          )
 of MSADDEK TUNALLI, deceased           )
                                        )
 MAIS AHMED MAYOUF, as the daughter )
 of MUFIDA SASI ABU GASIAH, deceased)
                                        )
 ABDULHAMEED AL-HARRAMAH, as )
 the father of AYMAN AL-HARRAMAH, )
 deceased                               )
                             Plaintiffs )
                                        )
                                        )
                                        )
 KHALIFA HIFTER, individually           )
 last known address in Libya            )
                                        )
                             Defendant  )

                                      COMPLAINT

       COMES NOW Plaintiffs Aida Elzagally, Ayah Tunalli, Alaa Tunalli, Abdulhameed

 Tunalli, Abdulrrauf Tunalli, Muhammad Tunalli, Abduladeem Tunalli, Mais Ahmed Mayouf,


                                            1
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 2 of 10 PageID# 418




 and Abdulhameed Al-Harramah on behalf of themselves and makes these allegations based on

 information and belief against Khalifa Hifter, a warlord in the Republic of Libya, and the

 Defendant and states as follows:

                                        INTRODUCTION

        1. In 2015, Defendant Khalifa Hifter, an American Citizen, left his home in Northern

            Virginia for Libya and formed the Libyan National Army (“LNA”). He appointed

            himself “Field Marshall.”

        2. Since that time, Defendant Hifter has waged indiscriminate war against the people of

            Libya. He has killed numerous men, women and children through bombings and has

            tortured others.

        3. Plaintiffs’ family members were killed when Defendant Hifter was engaged in the

            indiscriminate bombing of civilians.

                                         JURISDICTION

        4. Jurisdiction is proper under 28 USC § 1331 and 1332. Defendant is a United States

            Citizen and resides in the Commonwealth of Virginia and Plaintiffs are citizens of the

            Republic of Libya.

        5. Jurisdiction is proper because this is a federal question under 28 USC § 1350, Alien

            Tort Claims Act and Torture Victim Protections Act, P.L. 102-256, 106 Stat 73,

            reprinted 28 USCA § 1350 note.

        6. Venue is proper under 28 USC § 1391(b)(1).

                                                PARTIES

        7. Plaintiff Aida Elzagally is the wife of Msaddek Tunalli, deceased, and is a resident of

            the Republic of Libya.


                                                   2
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 3 of 10 PageID# 419




       8. Plaintiff Abdulhameed Tunalli is the son of Msaddek Tunalli, deceased, and is a

          resident of the Republic of Libya.

       9. Plaintiff Ayah Tunalli is the daughter of Msaddek Tunalli, deceased, and is a resident

          of the Republic of Libya.

       10. Plaintiff Alaa Tunalli is the daughter of Msaddek Tunalli, deceased, and is a resident

          of the Republic of Libya.

       11. Plaintiff Abdulrrauf Tunalli is the son of Msaddek Tunalli, deceased, and is a resident

          of the Republic of Libya.

       12. Plaintiff Muhammad Tunalli is the son of Msaddek Tunalli, deceased, and is a

          resident of the Republic of Libya.

       13. Plaintiff Abduladeem Tunalli is the son of Msaddek Tunalli, deceased, and is a

          resident of the Republic of Libya

       14. Plaintiff Mais Ahmed Mayouf is the daughter of Mufida Sasi Abu Gasiah, deceased,

          and is a resident of the Republic of Libya.

       15. Plaintiff Abdulhameed Al-Harramah is the father of Ayman Al-Harramah, deceased,

          and is a resident of the Republic of Libya.

       16. Defendant Khalifa Hifter is a citizen of the United States of America and of the

          Commonwealth of Virginia.

                                      FACTUAL ALLEGATIONS

       17. Upon information and belief Defendant Hifter is a citizen of the United States of

          America.

       18. Upon information and belief, Defendant Hifter owns a home and resides in or around

          McLean, Virginia.


                                                3
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 4 of 10 PageID# 420




       19. In 1969, Hifter was a cadet and was a participant in the coup led by Colonel

          Muammar Ghaddafi to overthrow the government of the King of Libya.

       20. From then, Hifter was a close ally of Ghaddafi. At times Hifter referred to Ghadaffi

          as his father.

       21. Eventually, Hifter was a senior military leader in the Libyan Army under Ghadaffi.

       22. In or around 2015, Defendant Hifter left the United States and went to Libya.

       23. In Libya, Hifter raised a militia of various soldiers, some from outside Libya, whose

          only interest was either money or destruction.

       24. Upon information and belief, many of Hifter’s forces were former fighters of ISIS,

          the Taliban, or had fought in the Syrian civil war.

       25. Hifter formed the Libyan National Army (“LNA”) and declared himself Field

          Marshall and head of the Army.

       26. Through the LNA, Hifter, through force, captured most of Eastern Libya.

       27. The Government of Libya then officially appointed Hifter head of all its armed

          forces.

       28. Hifter, since 2015, has been marching to Tripoli and has been killing and bombing

          civilians.

       29. Hifter’s forces have been killing innocent women and children without any regard for

          human life. (Exhibit 1)

       30. Hifter’s forces specifically target civilian neighborhoods and hospitals. (Exhibit 2).

       31. Hifter’s forces show extreme brutality and then celebrate killing civilians. (Exhibit 3).

       32. Upon information and belief, Hifter’s forces, on his orders, have killed over one

          thousand (1000) people.


                                                 4
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 5 of 10 PageID# 421




                                    MSADDEK TUNALLI

       33. On April 14, 2019, Msaddek Tunalli was evacuating women and children from an

          area being indiscriminately bombed by Hifter’s forces in the Ayan Zarah District.

       34. Hifter’s forces were randomly shelling the entire area.

       35. At approximately 4:45pm, one of the mortars fell on Msaddek Tunalli, killing him.

       36. The medical examiner stated that Msaddek Tunalli’s death is a result of multiple

          infliction wounds to the head, shoulders, stomach, and arms, which resulted in severe

          skull damage and severe damage to the brain and internal bleeding in the brain. The

          weapons used were multiple artillery rounds and mortar shells. The heart, lungs and

          stomach were severely punctured with internal bleeding as well, which resulted in

          loss of oxygen to the brain and suffocation. The right elbow was fractured. The angle

          of penetration was from the back, from the right side of the brain and from the back

          side of the arms, while the angle of exit was from the stomach area.

       37. The medical examiner stated that Msaddek Tunalli’s body was free of alcohol or any

          other poisonous substances.

       38. The medical examiner found two shrapnel fragments in the front side of Msaddek

          Tunalli’s lungs and has preserved them.

       39. The indiscriminate shelling was not necessary on behalf of Hifter.

       40. The indiscriminate shelling was the direct cause of Msaddek Tunalli’s death.

       41. Msaddek Tunalli was a husband to Plaintiff Aida Elzagally and a father to six

          children: Plaintiffs Ayah Tunalli, Alaa Tunalli, Abdulhameed Tunalli, Adbulrrauf

          Tunalli, Muhammad Tunalli, and Adbuladeem Tunalli.




                                                5
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 6 of 10 PageID# 422




       42. The Plaintiffs named above are now left without a husband and father and the only

          financial support.

       43. Plaintiffs Ayah Tunalli, Alaa Tunalli, Abdulhameed Tunalli, Adbulrrauf Tunalli,

          Muhammad Tunalli, and Adbuladeem Tunalli are severely traumatized by the loss of

          their father.

       44. Due to the loss of her father, Ayah Tunalli is psychologically unstable and having

          nightmares.

                                MUFIDA SASI ABU GASIAH

       45. On April 16, 2019, Hifter and his forces launched missiles into the civilian

          neighborhood of Hay Alintassar in Tripoli in which Mufida Sasi Abu Gasiah, her

          mother, sister, and young daughter lived.

       46. Defendant knew that there were numerous civilians living in this neighborhood. He

          knew that there were women and children present.

       47. Yet without any regard for human life, Defendant Hifter still launched missiles into

          the Hay Alintassar, Tripoli.

       48. Mufida Sasi Abu Gasiah, along with her mother, sister, and young daughter, lived on

          Tariq Al Matar road in the neighborhood of Hay Alintassar, Tripoli.

       49. Mufida Sasi Abu Gasiah, her mother and sister were all killed by the missile strike on

          April 16, 2019.

       50. Plaintiff Mais Ahmed Mayouf was the only survivor of the brutal attack. She was

          taken to the hospital for observation but was then released.

       51. Plaintiff Mais Ahmed Mayouf suffers from severe emotional trauma. She suffers

          from severe depression and refuses to eat or engage in any social activities.


                                                6
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 7 of 10 PageID# 423




       52. Plaintiff Mais Ahmed Mayouf's father took her on vacation in hopes of helping her

          recover, but she would hardly leave the hotel room and would not go to any restaurant

          to eat. Her father had to bring the food to her room.

       53. It is clear that Plaintiff Mais Ahmed Mayouf will suffer long term effects from the

          bombing.

                               DR. AYMAN AL-HARRAMAH

       54. Plaintiff Abdulhameed Al-Harramah’s son, Dr. Ayman Al-Harramah, was always

          dedicated and committed to humanitarian work. He worked alongside the Children's

          Hospital as a member of many civil society organizations related to humanitarian

          activities.

       55. He and his colleagues founded the “All Doctors Foundation” before the revolution of

          2011. It provided a variety of services, including the distribution of recordings of

          additional lectures that medical students and other students were unable to attend or

          had no material resources.

       56. On April 6, 2019, in the Spring Valley area, also known in Arabic as “Wady Al-

          Rabii”, Dr. Ayman al-Harramah was doing his work providing medical care and

          saving lives in a civilian field hospital when Defendant Hifter indiscriminately

          bombed the hospital, killing Dr. Ayman al-Harramah.

       57. Plaintiff Abdulhameed Al-Harramah is grief stricken about the loss of his son.

       58. Hifter had a duty not to kill people by indiscriminately bombing areas where civilians

          were present.




                                                7
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 8 of 10 PageID# 424




       59. Purposely bombing a hospital is in complete violation of all laws of war, and a

          violation of Article 27 of the Hague Conventions, and Article 5 of the Ninth Hague

          Convention.

       60. Hifter’s army also committed acts of international terrorism on the civilian population

          of Libya by torturing them, bombing their houses and kicking them out of the house.

       61. At all times, Hifter was acting under color of authority as the military head of the

          Libyan forces.

       62. Hifter was officially appointed head of the forces by the Assembly of Libya.

       63. Hifter’s actions are against the Laws of Nation and United Nations regulations,

          Geneva Convention and the Article 7, Crimes Against Humanity, of the Rome Statute

          of the International Criminal Court of Justice.

                                      COUNT I
                           TORTURE VICTIM PROTECTION ACT


       64. Plaintiffs incorporate herein the averments of paragraphs 1-68 as though fully set

          forth herein.

       65. The actions of the Defendant as set forth in the paragraphs above constitute torture

          and extrajudicial killing under the Torture Victim Protection Act, Public Law 102-

          246, 106 Stat. 73 (28 USCA § 1350 note).

       66. Defendant, in carrying out this torture and extrajudicial killing, was acting under

          apparent or actual color of authority as he was appointed head of the military forces

          of Libya.

       67. As a result of Defendant’s barbaric torture and extrajudicial killings, Plaintiffs

          suffered damages as set forth in the paragraphs above and incorporated herein.



                                                 8
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 9 of 10 PageID# 425




        68. Plaintiffs have been damaged in the amount of $25,000,000 because of the barbaric

           and illegal actions of Defendant.

 WHEREFORE, Plaintiffs pray that this court:

        1. Enter Judgment against the Defendant on all counts.

        2. Enter a judgment of Twenty-Five Million Dollars, $25,000,000 as compensatory

           damages.

        3. Enter a judgment of One Hundred Million Dollars, $100,000,000 as punitive

           damages.

        4. Award all court costs and reasonable attorney’s fees and any other relief the court

           deems appropriate.

                                                            Respectfully Submitted,

                                                            /s/ Faisal Gill
                                                            Faisal Gill (#VSB 93255)
                                                            Gill Law Firm
                                                            1717 Pennsylvania Ave NW
                                                            Suite 1025
                                                            Washington DC 20006
                                                            (310)418-6675
                                                            (310)388-0564 (fax)
                                                            fgill@glawoffice.com
                                                            Counsel for Plaintiffs




                                                9
Case 1:19-cv-00853-LMB-MSN Document 69 Filed 07/09/21 Page 10 of 10 PageID# 426




                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 8, 2021, this Amended Complaint was filed

  electronically. Notice of this filing will be sent to the following parties by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system.

                                                 By: __/s/ Faisal Gill_______________________
                                                        Faisal Gill




                                                    10
